Citation Nr: 1614887	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  12-30 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee condition, to include as secondary to the service-connected left knee condition, for accrued benefit purposes and/or on the basis of substitution.

2. Entitlement to service connection for a bilateral hip condition, to include as secondary to a knee condition, for accrued benefit purposes and/or on the basis of substitution.

3. Entitlement to service connection for a low back condition, to include as secondary to a knee condition, for accrued benefit purposes and/or on the basis of substitution.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty from June 1959 to January 1962.  He died in April 2009 and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

By way of brief history, in June 2007, the RO reopened and denied on the merits the Veteran's claim for service connection for a right knee condition.  Therein, the RO also denied claims of entitlement to service connection for low back and bilateral hip conditions.  Prior to his death, the Veteran perfected an appeal to the Board for the above issues. See May 2008 VA Form 9.  The Veteran died in April 2009.  In July 2009, VA received a claim for Dependency and Indemnity Compensation (DIC) benefits from the appellant, the Veteran's widow. (See VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child, received by VA on September 8, 2010).  Insofar as the current appeal consists of an accrued benefits claim, the Board notes that a living person who would be eligible to receive accrued benefits due under 38 U.S.C.A. § 5121(a) may also be eligible to be substituted as the appellant for purposes of processing the claim to completion. 38 U.S.C.A. § 5121A.  In the absence of a specific request to substitute, VA treats qualifying death claims (for example, a VA Form 21-534) as requests to substitute. 38 C.F.R. § 3.1010(c)(2)); VA Fast Letter 10-30 (August 10, 2010) (amended April 3, 2013).  The RO found the appellant in this case is a properly substituted claimant. See December 2013 Letter from RO.  Therefore, the Veteran's surviving spouse has been substituted for the Veteran. 

These matters were remanded by the Board in April 2014 for the purpose of affording the appellant a Board hearing.  

The appellant testified before the undersigned during an October 2014 Travel Board hearing; a transcript of that proceeding has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the appellant's claims, the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee condition must be remanded.  

In this regard, during the October 2014 hearing, the appellant's representative raised a claim that there was clear and unmistakable error (CUE) in a July 1962 rating decision that denied service connection for a right knee condition.  

The Board finds the claim to reopen is inextricably intertwined with the issue of whether there was CUE in a July 1962 rating decision.  Indeed, if the RO were to determine there was CUE in the prior RO decision, the instant claim to reopen pertaining to the right knee condition could be rendered moot. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Hence, the Board may not proceed with appellate review of the service connection claim until the RO has adjudicated the Veteran's CUE claim.  

The Board also finds that the Veteran's claims of entitlement to service connection bilateral hip and low back conditions are inextricably intertwined with the claim of CUE/claim to reopen as the bilateral hip and low back conditions are being claimed as secondary to the right knee condition. See Harris supra.  As such, these claims must be remanded for contemporaneous adjudication.

Accordingly, the case is REMANDED for the following action:

1. Adjudicate, by issuance of a Rating Decision or Simplified Notification Letter, the matter of whether there was CUE in the July 1962 rating decision that denied the claim of entitlement to service connection for a right knee condition.  Afford the appellant proper notice and due process with respect to this issue. 

2. After all such development and adjudication has occurred, readjudicate the remaining claims on appeal.  If the claims remain denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




